Title: To Benjamin Franklin from the Loge des Commandeurs du Temple, 17 July 1782
From: Masonic Lodge, Commandeurs du Temple
To: Franklin, Benjamin


[July 17, 1782]
A La Gloiredu grand Architecte de Lunivers.d’un lieu éclairé ou regnent le Silence, la paix et La CharitéLa Loge reguliere des Commandeurs du Temple Seante ALorient de Carcassonne. Lan de La V∴ L∴ 5782 et Le. 17e. Jourdu 5me. mois
Au Trés DigneTres Vertueux et Tres Respectable Frere FranklinMinistre des Etats unis de L’amerique au pres deLa Cour de Françe./. Seant à Lorient de ParisSalut Forçe UnionT ∴ C∴ F∴ 
Chargé des interets dun peuple a qui le dezir de la Liberté a mis les armes a la main, au Sortir de ces conferences Secrettes ou lon peze le Destin de lunivers, vous prénes plaisir quelque fois a Sacrifier à L’amitié. La Loge des neuf Sœurs en à été Souvent le temoin. Le Zele que vous y aves témoigné pour nos misteres est parvenu jusques au fonds de nos Provinces.
IL nous donne le droit de nous adresser a vous; notre objet n’en est point indigne: il sagit de Calmer une Mere éplorée Sur le Sort de son fils.
Celuy cy parti le 1. Janvier du Cap Français (on ne sait Sur quel Vaisseau) était porteur de plusieurs Lettres, dont deux contenant des raports avantageux sur son Compte etaient adressées à sa Mere par des négotiants ches lesquels il avait resté.
Les autres étoient pour divers particuliers.
Six mois aprés et il y à environ huit jours ces Lettres arrivent a leur destination. Les deux adressées a la Mere font voir cette Souscription fatale; “le porteur mort à York en Virginie en May dernier.”
A Cette nouvelle on laisse à penser le saisissement la douleur qui Semparerent de cette Mere. Il faut Létre pour le Sentir. Des amis genereux Volent à son Secours; ils luy disent que son fils à pû remetre ces Lettres à quelqu’un qui à étté en Virginie et qui y est mort. Elle prete peu loreille a des pareils discours. Cependant comme ils pourroient etre vrais, et qu’il importe de les constater, nous Venons vous prier de vous donner des Soins pour S’avoir quel est le français Mort a York en Virginie en May dernier. Pour que vous ayés plus de facilité, nous vous envoyons cyjoint le signalement du Jeune homme au quel nous nous interessons Son nom, Son Surnom et son âge. Par la comparaison il sera façile de savoir ce que nous desirons.
Si vous nous annoncés que le Jeune homme que nous cherchons n’est pas celui qui est Mort en Virginie vous redonnès la vie à une Mere à la quelle il est cher.
Si vous nous dittes le contraire vous assurés létat dune famille dans la quelle Lincertitude de sa vie ou de sa mort et de linstant ou elle est arrivée peut occasionner des troubles et des disputes pour le partage à faire de son bien. Vous lui rendés encore un autre Service en vous informant de ce que nous vous demandons vous avés la bonté de Savoir si le Jeune homme mort portait des effets avec lui et entre les mains de qui ils Sont tombés. Ainsi dans un seul bienfait vous en reunisses plusieurs.
La Loge des Commandeurs qui s’est toujours fait un devoir de plaindre les malheureux et de les Soulager se flatte que vous offrir loccasion de faire du bien et vous Le voir faire Seront pour vous une meme chose.
Elle Sestime heureuse d’avoir un titre pour sadresser a un S’age L’Espoir de son Pays lobjet de la Veneration du notre.
Elle serait au Comble de Ses dezirs, si pour tranquiliser la Mere éplorée vous luy faisiés la faveur de lui repondre que vous ne perdrés pas du vüe la priere que nous vous adressons.
Nous sommes avec les sentiments de la plus tendre fraternité, par les N ∴ M ∴ A ∴ V ∴ C ∴
T ∴ C ∴ F ∴
Vos affectionnés et très devoües les officiers de L\ L\ des Commandeurs
V. Vidal VenerableMÊRIC DE Riêux, P.S. [premier Surveillant]ASTOIN avt. [avocat] S.S. [Second Surveillant]Par Mandement de L. R. L: Roques secretaireLabbé MERIC DE Rieux prieur et avt vst(?)

Timbré et sellé par nous garde du timbre et sceaux G David avt
  adresse de la Loge à Monsieur David de lafajole avocat au Parlement de Toulouze rüe St. Eulalie à Carcassonne

 
Notation: David. à Carcassonne
